DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 12, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation ‘a first micro tool’ in the third paragraph after the preamble. It is unclear as to whether Applicant intends the limitation to refer to, and further define, the ‘micro tools’ previously set forth in the claim, or whether Applicant intends to set forth another set of ‘micro tools,’ separate and independent from the ‘micro tools’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation as “a first micro tool of the micro tools.”
Claim 1 further recites the limitation ‘a second micro tool’ in the third paragraph after the preamble. It is unclear as to whether Applicant intends the limitation to refer to, and further define, the ‘micro tools’ previously set forth in the claim, or whether 
Claim 15 recites the limitation ‘a third micro tool’ in the third paragraph after the preamble. It is unclear as to whether Applicant intends the limitation to refer to, and further define, the ‘micro tools’ previously set forth in the claim, or whether Applicant intends to set forth another set of ‘micro tools,’ separate and independent from the ‘micro tools’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation as “a third micro tool of the micro tools.”
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 – 10, 12, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norikatsu (Japanese Patent Publication Number JP H07-136873 A, both Norikatsu and the Machine Translation are provided in the IDS).
As to claim 1, Norikatsu teaches a system using micro tools for micro assembly of a workpiece (machine translation, paragraph 1), the micro tools arranged according to an assembly sequence carried out at different assembly stations that include a first assembly station and a second assembly station that is different from the first assembly station (figure 3, elements 21, 26, 28, 10, 46, 37, 38, 40, 11, 42, and 43 being the ‘micro tools,’ element A being the ‘first assembly station,’ and element C being ‘second assembly station’; machine translation, paragraph 13), the system comprising: a transportable kinematic mount portion (figures 4 and 7 – 13, element 13 being the 
As to claim 2, Norikatsu teaches that the transportable kinematic mount portion comprises a collet fixture (figure 4, element 16 being the ‘collet fixture’).
As to claim 3, Norikatsu further teaches a robotic arm configured to move the transportable kinematic mount portion to the multiple kinematic mounting sites (figure 3, either of elements 31 and 35 being the ‘robotic arm’; machine translation, paragraphs 24 and 28).
As to claim 4, Norikatsu teaches that the depression comprises a v-groove (figure 4, element 19).
As to claim 5, Norikatsu teaches that the first multi-axis motion stage comprises a stage capable of movement in the X, Y, and Z directions (figures 2 and 3, either of elements 21, 26, 28, 10, and 46 being the ‘first multi-axis motion stage’; machine translation, paragraphs 16 – 24).
As to claim 6, Norikatsu teaches that the second multi-axis motion stage comprises a stage capable 
As to claim 7, Norikatsu teaches that the different assembly stations include a carousel having a set of storage anchored kinematic mount portions affixed to or integral in a sidewall (figures 2 and 3, elements 8, 3 – 7, 30, 9 and 15).
As to claim 8, the system of Norikatsu is capable for use with a component that includes a proximal constraint for an embolic coil.
As to claims 9 and 10, the system of Norikatsu is capable for use with a workpiece that comprises an embolic coil that is retained in a sheath.
As to claim 12, Norikatsu teaches that the second micro tool is a solenoid-actuated microdot dispenser (figure 3, either of elements 9 - 11 and 28 being the ‘solenoid-actuated microdot dispenser’; machine translation, paragraph 13).
As to claim 13, Norikatsu further teaches a third micro tool of the micro tools that is the same as the second micro tool and included in a redundant assembly station for improving throughput (figure 3, either of elements 9 - 11 and 28 being the ‘third micro tool’; machine translation, paragraph 13).
As to claim 16, Norikatsu teaches that the first micro tool includes a wire cutting tool (figures 2 and 3, either of elements 21, 26, 28, 10, and 46; machine translation, paragraphs 13 – 15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Norikatsu as applied to claim 1 above, and further in view of Mikio (Japanese Patent Publication Number JP 2002-172597 A, both document and machine translation provided in IDS).
As to claim 11, Norikatsu does not teach the use of inspection cameras. Mikio teaches a system using micro tools for micro assembly of a workpiece (figure 1, elements 9, 11, 13, and 15 being the ‘micro tools’; machine translation, paragraphs 9 – 11 and 25), the micro tools arranged according to an assembly sequence carried out at different assembly stations that include a first assembly station and a second assembly station that is different form the first assembly station (figure 1, portion of element 101 adjacent elements 9, 11, 13, and 15 being the ‘assembly stations’; machine translation, paragraph 20). Mikio further teaches inspection cameras at the different assembly stations (figures 1, 7, 8, and 10, elements 905, 1107, 1311, and 1505 being the ‘inspection cameras’; machine translation, paragraphs 26 - 29). It would have been obvious to one skilled in the art to provide inspection cameras at the different assembly stations of Norikatsu, as taught by Mikio, because Mikio teaches that use of inspection cameras allows an operator to ensure quality control during the assembly of the workpiece (machine translation, paragraphs 26 – 29).
Response to Arguments
Applicant’s arguments, see page 6, filed July 6, 2021, with respect to the rejection(s) of claim(s) 1 under Mikio have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Norikatsu.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726